Citation Nr: 1617035	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-27 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a neck strain with spondylosis and disc space narrowing (cervical spine disability).

2.  Entitlement to an initial rating in excess of 10 percent for left lateral epicondylitis (left elbow disability).

3.  Entitlement to an initial compensable rating for left middle finger degenerative joint disease (left middle finger disability).

4.  Entitlement to an initial compensable rating for a left ring finger strain with ankylosis (left ring finger disability).

5.  Entitlement to a higher initial rating for muscle tension headaches, currently evaluated as noncompensable prior to December 2, 2015, and 30 percent disabling as of December 2, 2015.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 2010.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  In September 2015, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

In a December 2015 rating decision, the RO granted a 30 percent rating for muscle tension headaches effective from December 2, 2015.  However, because the Veteran is presumed to seek the maximum available benefits, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability has not been manifested by forward flexion limited to 15 degrees or less, favorable or unfavorable ankylosis, or incapacitating episodes. 

2.  The Veteran's left elbow disability has not been manifested by flexion limited to 90 degrees or less or limitation of extension. 

3.  The Veteran's left middle finger disability has not been manifested by a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with finger flexed to the extent possible or extension limited by more than 30 degrees; or unfavorable or favorable ankylosis.

4.  The Veteran's left ring finger disability is manifested by ankylosis and limitation of motion; effective function remains such that he would not be equally well served by an amputation with prosthesis.

5.  Prior to December 2, 2015, the Veteran's headaches were not manifested by prostrating attacks.

6.  As of December 2, 2015, the Veteran's headaches have not been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2015).

2.  The criteria for an initial rating in excess of 10 percent for a left elbow disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5206-5024 (2015).

3.  The criteria for an initial compensable rating in for a left middle finger disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5229 (2015).

4.  The criteria for an initial compensable rating in for a left ring finger disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2015).

5.  The criteria for a higher initial rating for headaches, currently evaluated as noncompensable prior to December 2, 2015, and 30 percent disabling as of December 2, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 8199-8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his cervical spine disability, left elbow disability, left middle finger degenerative joint disease, left ring finger strain with ankylosis, and muscle tension headaches.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to these issues.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, available, and relevant post-service medical records, including VA examination reports, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.  

In addition, the Veteran was afforded VA examinations in September 2010, March 2013, and December 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because the examinations are based upon a review of the claims file and the Veteran's reported medical history and fully address the rating criteria that are relevant to rating the disability in this case.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's cervical spine disability, left elbow disability, left middle finger degenerative joint disease, left ring finger strain with ankylosis, and muscle tension headaches since his last VA examination.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

In addition, the Board notes that the case was remanded for further development in September 2015.  Following that remand, the AOJ obtained outstanding VA treatment records and afforded the Veteran with VA examinations in December 2015.  The AOJ also requested that he identify where he had received treatment as well as authorization for VA to request such records on his behalf.  The Veteran did not respond.  Therefore, the Board finds that there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in June 2014.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  In addition, the record was held open for 90 days to afford the Veteran with an opportunity to submit any additional evidence discussed at the hearing.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



I.  Cervical Spine Disability

The Veteran's cervical spine disability has been evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5239.  Diagnostic Code 5239 indicates that spondylolisthesis or segmental instability should be evaluated under the General Rating Formula for Disease and Injuries to the Spine (General Rating Formula).

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine greater than degrees but not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

In addition, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (as discussed above) or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Id.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note 1 to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  67 Fed. Reg. 54,345, 54,347  (Aug. 22, 2002).  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

In this case, the report of a September 2010 pre-discharge VA examination notes that the Veteran underwent a C6-C7 laminectomy and posterior cervical foraminotomy in 2008.  He stated that the surgery improved his condition a great deal, but that he continued to limit his activities and no longer did any heavy lifting.  He reported that he had daily flare-ups of pain precipitated by prolonged standing on hard surfaces or by sleeping awkwardly.  He also indicated that he had fatigue, decreased motion, and stiffness.  The Veteran denied having weakness, spasms, spine pain, or any incapacitating episodes.  On physical examination, the spine appeared normal with no abnormal spinal curvatures and no ankylosis.  His gait was normal.  Forward flexion of the cervical spine was limited to 45 degrees; extension was limited to 45 degrees; right lateral flexion was limited to 45 degrees; left lateral flexion was limited to 35 degrees; right lateral rotation was limited to 70 degrees; and left lateral rotation was limited to 60 degrees.  There was no objective evidence of pain on active range of motion, just stiffness (left more than right).  With repetitive testing, there was no additional limitations.  There was a well-healed, non-tender scar that measured 3.5 centimeters long by less than .25 centimeters wide directly over the C6-C7 vertebrae.  X-rays showed mild spondylosis with disc space narrowing at the C5-C6 level.  It was noted that the Veteran could do all activities of daily life without assistance; however, he could no longer do any power lifting or pull-ups because of his neck.  

During the March 2013 VA examination, the Veteran complained of daily neck pain (3/10 on the pain scale) that flared up to a 7 to 8/10 about three to four times per week (more days when he worked out).  He also indicated that his neck was stiff at times.  He denied having any incapacitating days in the prior 12-month period.  Forward flexion was limited to 30 degrees; extension was limited to 45 degrees or greater; right and left lateral flexion was limited to 30 degrees bilaterally; and right and left lateral rotation was limited to 60 degrees bilaterally.  There was objective evidence of pain at the endpoints, and there were no changes in the range of motion with repetitive testing.  The examiner indicated that the Veteran had the following functional impairment after repetitive testing: less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation and no guarding or muscle spasm of the neck.  There were no radicular symptoms or other neurological abnormalities related to the cervical spine.  The Veteran's surgical scar was not painful and/or unstable and did not measure greater than 39 square centimeters.  
      
During the June 2014 Board hearing, the Veteran testified that he had severe limitation of motion of his neck, but noted that he was never able to not move it at all.  See, Bd. Hrg. Tr. at 28-29.  He indicated that he had increased symptoms after doing a lot of activity, such as yard work or working in his garage, and that it was stiffer in the morning and after sleeping in a bed.  See, Bd. Hrg. Tr. at 29.  He stated that he mostly slept in a recliner and was never prescribed bed rest except for after his surgery.  See, Bd. Hrg. Tr. at 30.  

The report of a July 2014 magnetic resonance imaging (MRI) showed multilevel degenerative changes, most significant at the C6-C7 level with a disc protrusion involving the left lateral recess and medial aspect of the neural foramen.  There was also bilateral neural foraminal narrowing, moderate to severe on the left and mild to moderate on the right as well as moderate spinal stenosis.  

A June 2015 CT scan of the cervical spine showed multilevel degenerative changes at the C4-C6 levels with varying degrees of neural foramina stenosis, most pronounced at the C6-C7 level with mild to moderate neural foramina stenosis.  

During a December 2015 VA examination, the Veteran complained of daily throbbing pain, which was worse in the morning.  He noted that he experienced left upper extremity radiculopathy twice per month.  The pain was aggravated by prolonged standing or sitting and with repetitive turning/twisting.  He stated he had not had incapacitating episodes in the prior 12-month period.  On objective examination, forward flexion was limited to 40 degrees; extension was limited to 35 degrees; right lateral flexion was limited to 20 degrees; left lateral flexion was limited to 15 degrees; right lateral rotation was limited to 50 degrees; and left lateral rotation was limited to 40 degrees.  The examiner indicated that the Veteran had pain and stiffness with decreased range of motion.  There was objective evidence of localized tenderness or pain on palpation.  With repetitive testing, there was no additional limitation of motion.  The examiner was unable to state whether pain, weakness, fatigability, or incoordination significantly limited his functional ability with repeated use over a period of time.  The examiner indicated that the Veteran's range of motion would be additionally limited by 5 degrees in each plane during flare-ups.  The examiner opined that the Veteran would not be well-suited for labor-intensive employment requiring repetitive pushing, pulling, lifting, reaching, and working overhead, but he would be able to perform light to sedentary employment.  

Based on a thorough review of all of the medical and lay evidence of record in this case, the Board finds that the evidence does not establish entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected cervical spine disability.  At worst, the Veteran's cervical spine flexion was limited to 30 degrees with pain at the endpoint.  To warrant the next higher 30 percent rating, the evidence must demonstrate flexion of the cervical spine limited to 15 degrees or less.  Even after repetitive testing, forward flexion was only limited to 30 degrees.  The December 2015 VA examiner indicated that forward flexion was limited to 40 degrees and that the Veteran would lose an additional 5 degrees of forward flexion during flare-ups; however, this would still only be to 35 degrees.  Therefore, even when considering any additional functional limitation due to repetitive use and flare-ups, the Veteran's cervical spine flexion has more nearly approximated the criteria for a 20 percent rating rather than a 30 percent rating under the General Rating Formula.  

The Veteran's cervical spine disability may also be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  Here, however, there is no evidence of incapacitating episodes.  In September 2010 and December 2015, the Veteran denied having any incapacitating episodes in the prior 12-month period.  To warrant a higher 40 percent rating, the evidence must show incapacitating episodes totaling at least 4 weeks.  Neither the medical nor the lay evidence supports such a finding. 

In addition, the Board notes that, in a December 2015 rating decision, the AOJ granted service connection for left upper extremity radiculopathy and assigned a 20 percent rating effective from January 1, 2011.  The Veteran has not disagreed with that decision, and there is no evidence of any other neurologic abnormality associated with the cervical spine.  

Finally, the Board finds that a separate compensable rating is not warranted for the Veteran's surgical scar.  The evidence indicates that the scar is superficial, linear, not painful or unstable, and is not productive of any functional impairment.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

For these reasons, the Board finds that an initial rating in excess of 20 percent for the Veteran's cervical spine disability is not warranted.


II.  Left Elbow Disability

The Veteran's service-connected left elbow disability has been evaluated as 10 percent disabling under Diagnostic Codes 5024 and 5206.  Diagnostic Code 5024 provides that tenosynovitis will be rated based on limitation of motion of affected parts, as degenerative arthritis, which in this case would be Diagnostic Codes 5206 (limitation of flexion of the forearm) and 5207 (limitation of extension of the forearm).

Under Diagnostic Code 5206, limitation of flexion of either the major or minor forearm to 100 degrees warrants a 10 percent rating; limitation of flexion of either forearm to 90 degrees warrants a 20 percent rating; limitation of flexion of the major and minor forearm to 70 degrees warrants 30 and 20 percent ratings, respectively; limitation of flexion of the major and minor forearm to 55 degrees warrants 40 and 30 percent ratings, respectively; and limitation of flexion of the major and minor forearm to 45 degrees warrants 50 and 40 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206. 

Under Diagnostic Code 5207, limitation of extension of either the major or minor forearm to 45 warrants a 10 percent rating; limitation of extension of either forearm to 75 degrees warrants a 20 percent rating; limitation of extension of the major and minor forearm to 90 degrees warrants 30 and 20 percent ratings, respectively; limitation of extension of the major and minor forearm to 100 degrees warrants 40 and 30 percent ratings, respectively; and limitation of extension of the major and minor forearm to 110 degrees warrants 50 and 40 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5207. 

Normal range of motion of the elbow is from 0 degrees on extension to 145 degrees on flexion with pronation to 80 degrees and supination to 85 degrees.  38 C.F.R. § 4.71a, Plate I.

In this case, the report of a September 2010 pre-discharge VA examination indicates that the Veteran complained of left elbow pain, stiffness, and weakness.  He stated that he had moderate daily flare-ups that were precipitated by repetitive activity.  On objective examination, range of motion of the left elbow was from 0 degrees of extension to 145 degrees of flexion (full range of motion).  Pronation was limited to 50 degrees, and supination was limited to 80 degrees.  There were no additional limitations after repetitive testing.  X-rays were negative.  The examiner indicated that the Veteran had problems lifting, carrying, and reaching and that he experienced lack of stamina, weakness, and fatigue.  

During a March 2013 VA examination, the Veteran complained of daily pain (3 to 4/10 on the pain scale) that flared up to 8 to 9/10 two to three times per week when working out or playing golf.  He said that he did not have any loss of motion in the elbow and that he wore an elbow strap that helped him with pain when he played tennis.  On objective examination, the Veteran had full range of motion of the left elbow with no objective evidence of painful motion.  With repetitive testing, flexion was limited to 140 degrees.  The examiner indicated that there was no functional loss and/or functional impairment of the elbow with repetitive testing.  Muscle strength was 5/5.  

During the June 2014 Board hearing, the Veteran testified that his elbow flared-up during damp and wet weather and with repetitive tasks such as chopping wood and raking.  See Bd. Hrg. Tr. at 15-17.  

The report of a December 2015 VA examination indicates that the Veteran stated that he experienced left elbow pain with repetitive lifting and pushing type activities and that it took approximately one day or so for the pain to subside.  He had full range of motion of the left elbow with no evidence of pain.  There was localized pain of the lateral epicondyles, radial head, and extensor muscle group.  With repetitive testing, there was no additional functional loss or decreased range of motion.  The examiner was unable to indicate whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  During flare-ups, the examiner indicated that the Veteran had pain, fatigue, and lack of endurance.  The examiner noted that he did not expect any additional loss in range of motion during flare-ups.  Muscle strength was 5/5.  Lateral tennis elbow test was positive, and the Veteran indicated that he occasionally used a brace.  The examiner indicated that the left elbow disability did not impact his ability to perform any type of occupational task.  

Based on a thorough review of all of the medical and lay evidence of record in this case, the Board finds that the evidence fails to establish entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected left elbow disability.  The Veteran had full range of motion of the elbow.  At worst, after repetitive testing, left elbow flexion was limited to only 140 degrees.  To warrant the next higher 20 percent rating, the evidence must demonstrate flexion of the elbow limited to 90 degrees or less.  The Veteran has described having flare-ups with physical activity; however, the March 2013 VA examiner indicated that there was no additional functional loss with repetitive testing.  The December 2015 VA examiner also stated that he did not expect any additional functional limitations during flare-ups given the full range of motion of the elbow.  Therefore, even when considering any additional functional limitation due to repetitive use and flare-up, the Veteran's left elbow disability has more nearly approximated the criteria for a 10 percent rating rather than a 20 percent rating under Diagnostic Code 5206.  

In addition, the Board notes that the Veteran's has no limitation of extension of the left elbow.  Therefore, a separate rating is not warranted under Diagnostic Code 5207.  

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5213 for impairment of supination and pronation.  Under that diagnostic code, supination limited to 30 degrees in the major and minor extremity warrants a 10 percent rating.  Limitation of pronation characterized by motion lost beyond last quarter of the arc, the hand does not approach full pronation, in the major and minor extremity warrants a 20 percent rating.  Pronation lost beyond the last the middle of the arc in the major and minor extremities warrants 30 and 20 percent ratings, respectively.  In September 2010, several months prior to discharge, pronation was limited to 50 degrees, i.e., motion was lost beyond the last quarter of the arc.  However, that finding preceded the appeal period.  The March 2013 and December 2015 VA examiners indicated that the Veteran did not have any impairment of supination or pronation.  There is also no evidence of any limitation of pronation or supination during the appeal period.  Therefore, the Board finds that a separate or higher rating under Diagnostic Code 5214 for limitation of pronation or supination is not warranted.  

The Board has also considered other potentially applicable diagnostic codes pertaining to the left elbow.  However, the Veteran does not have, nor does his disability picture more nearly approximate ankylosis, flexion limited to 100 degrees and extension limited to 45 degrees, flail joint, nonunion of the radius and ulna, impairment of the ulna, or impairment of the radius.  (Diagnostic Codes 5205, 5208, 5209, 5210, 5211, and 5212).  Therefore, these diagnostic codes are inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

For these reasons, the Board finds that an initial rating in excess of 10 percent for the Veteran's left elbow disability is not warranted.


III.  Left Middle and Ring Fingers

The Veteran's service-connected left middle finger disability has been evaluated as noncompensable under Diagnostic Codes 5010 and 5229.  His service-connected left ring finger disability has been evaluated as noncompensable under Diagnostic Code 5230.  

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of individual digits of the hand is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5228-5230.  As applicable to this case, the preamble to these diagnostic codes provides in particular, that:

(1) For the index finger (digit II), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. 

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id.  

Diagnostic Code 5229 for limitation of motion of the index or long finger of either hand assigns noncompensable rating with evidence of a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a.  A 10 percent evaluation is assigned with evidence of a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id. 

Under Diagnostic Code 5230, a noncompensable rating is assigned with any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a.

In addition, under Diagnostic Code 5227, ankylosis of the ring finger is assigned a noncompensable rating.  38 C.F.R. § 4.71a.  

In this case, the report of a September 2010 pre-discharge examination notes that the Veteran shattered his left ring finger while pitching during softball.  He stated that he had decreased hand strength, pain, limited motion, swelling, deformity, weakness, and stiffness of the left ring finger.  He reported that his symptoms flared up in cold or damp weather, usually every 3 to 6 months lasting 3 to 7 days.  He described the flare-ups as "moderate."  He denied any injury to the left middle/long finger.  On physical examination, range of motion testing of the joints in the left middle finger was normal with no objective evidence of pain.  The left ring finger was ankylosed at the proximal interphalangeal phalangeal (PIP) joint.  (Note: the report erroneously indicates that the right finger is ankylosed instead of the left finger).  There was no gap between the left middle finger and the proximal transverse crease of the hand on maximal flexion.  There was no rotation or angulation of the ankylosed joint.  The ankylosis interfered with grip strength and manual dexterity of the hand.  X-rays showed hypertrophic changes at the base of the middle phalanx.  The examiner indicated that the impact on occupational activities included decreased manual dexterity, problems with lifting and carrying, decreased strength, and upper extremity pain.  

The report of a March 2013 VA examination indicates that the Veteran's left middle finger was normal and that he had no complaints.  He stated that he was not sure why his middle finger was listed and that he had no pain, loss of motion, or loss of function in the left middle finger.  Regarding the left ring finger, he stated that he had daily pain (1 to 2/10), which flared up mostly with cold weather or when he bumped it (7 to 8/10).  He stated that he had constant loss of function due to stiffness in the finger.  There was a one inch or more gap between the left ring fingertip and the proximal transverse crease of the palm and evidence of painful motion, but there was no gap with the other fingers.  With repetitive testing, there was no additional limitation of motion.  The examiner indicated the following resulting functional impairment: less movement than normal; weakened movement; incoordination; pain on movement; swelling; and deformity.  The left ring finger PIP joint was ankylosed at 45 degrees of flexion with no movement of the PIP joint.  There was tenderness or pain to palpation of the left hand, and grip was 4/5.  The examiner indicated that the ankylosis did not limit the other fingers, but did make it hard for the Veteran to make a fist or grip things.  

During the June 2014 Board hearing, the Veteran said that he had radicular symptoms in his left middle finger, but was able to bend it.  He said that he was unable to use his left ring finger.  See, Bd. Hr. Tr. at 19.

The report of a December 2015 VA examination indicates that the Veteran had degenerative arthritis in his left middle finger and ankylosis of the left ring finger.  He complained that that he had difficulty gripping, that he had impaired fine motor movement, that he would drop small objects, and that he had flare-ups during cold weather.  The joints of the middle finger had full range of motion.  The PIP joint of the ring finger was limited to 30 degrees of extension, and the distal interphalangeal (DIP) joint had no range of motion.  There was a 3 centimeter gap between the ring finger and proximal transverse crease of the hand with maximal finger flexion due to ankylosis of the PIP joint.  There was localized tenderness or pain on palpation.  With repetitive testing, there was no additional functional loss or decreased range of motion.  The examiner was unable to state whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use without resorting to speculation.  The examiner opined that the Veteran pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups.  Hand grip strength was 4/5.  The left ring finger was ankylosed at the PIP joint in full flexion.  There was no rotation or angulation of the bone.  The ankylosed joint did not result in limitation of motion of any other digits and did not interfere with the overall function of the hand.  

Based on the foregoing, the Board finds that a compensable rating is not warranted for the left middle finger.  Although there is evidence of arthritis in the middle finger, there is no evidence of any functional loss.  The September 2010 VA examiner noted that the middle finger was normal on examination, and during the March 2013 VA examination, the Veteran indicated that he had no problems with his middle finger.  The December 2015 VA examination also reflects that the Veteran had full range of motion in all the joints of his middle finger.

The Board also finds that a compensable rating is not warranted for the left ring finger.  The evidence indicates that the Veteran has limitation of motion of the PIP joint and ankylosis of the PIP joint; however, ankylosis and limitation of the ring finger are noncompensable under the rating criteria.  Furthermore, the March 2013 and December 2015 VA examiners indicated that effective function remained such that he would not be equally well served by an amputation with prosthesis.

For these reasons, the Board finds that initial compensable ratings for the Veteran's left middle finger and left ring finger are not warranted.


IV.  Muscle Tension Headaches

The Veteran's muscle tension headaches have been evaluated as noncompensable prior to December 2, 2015, and as 30 percent disabling as of December 2, 2015, under Diagnostic Code 8199-8100.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the residuals of the muscle tension headaches have been evaluated by analogy, using the criteria for migraine headaches under Diagnostic Code 8100.

Under Diagnostic Code 8100, a compensable, 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Because of the successive nature of Diagnostic Code 8100's criteria -- such that the evaluation for each higher disability rating includes the criteria of each lower disability rating -- each criterion listed in the 50 percent rating must be satisfied in order to warrant that maximum schedular evaluation.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

Additionally, while cognizant that neither the VA Rating Schedule nor the Court has specifically defined the term "prostrating," the Board notes that it has been defined by WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH 1080 (3rd College Ed. (1986)), as "utter physical exhaustion or helplessness."  A similar interpretation has been presented in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. (2007)), which has defined "prostration" as "extreme exhaustion or powerlessness."  

The term "productive of severe economic inadaptability" is also not defined in veterans' law.  However, the Court has stated that this term is not synonymous with being completely unable to work, and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

During a September 2010 pre-discharge VA examination, the Veteran reported that he had developed occipital headaches three years earlier, which were associated with cervical radiculopathy in the right shoulder and arm.  He stated that he had had a cervical spine procedure, which improved his symptoms.  He indicated that he continued to have posterior neck and occipital headaches, but that they were not as severe as they had been at the onset.  He stated that he suffered with a headache several times a month, usually when under stress.  The diagnosis was muscle tension headaches, and the examiner indicated that there were no effects on his occupation or usual daily activities.

A November 2011 VA treatment record indicates that the Veteran denied having any chronic headaches.  See Virtual VA, CAPRI records received on August 13, 2012, pg. 2.  

A December 2012 VA treatment record notes that the Veteran denied having any chronic headaches.  See Virtual VA, CAPRI records received on April 4, 2013, pg. 1.  

The report of a May 2013 VA examination indicates that the Veteran complained of headaches that started around the back of the neck and traveled up the back of his head and extended into his shoulders.  He stated that the headaches were constant in nature, occurred about four to five times a week and lasted one to two hours.  He noted that he took over the counter Tylenol or Motrin and Vicodin.  The examiner indicated that the Veteran did not have prostrating attacks of headache pain.

During the June 2014 hearing, the Veteran stated that, when he had headaches he was able to function, but only with medication.  See, Hr. Tr. at 9.  He also indicated that, when he had headaches, he wore sunglasses and sat in a recliner.  See, Hr. Tr. at 10.  

The report of a December 2015 VA examination indicates that the Veteran complained of headaches, typically associated with posterior neck pain.  He indicated that the pain traveled up the back of his head and was constant.  He stated that that the pain occurred on a daily basis, usually when he woke up in the morning and when he went to bed at night.  He reported that he experienced nausea and sensitivity to light and sound only with severe (prostrating) headaches.  The examiner indicated that the Veteran had characteristic prostrating attacks of headache pain once every month and that the attacks were not productive of severe economic inadaptability.  

Based on the foregoing, the Board finds that a compensable rating for the Veteran's headaches is not warranted prior to December 2, 2015.  During this time period, the evidence indicates that the Veteran had periodic headaches; however, the evidence does not indicate that they were prostrating.  In November 2011 and December 2012, the Veteran denied having chronic headache problems.  Furthermore, the March 2013 VA examiner specifically opined that the Veteran's headaches were not prostrating.  To warrant a 10 percent rating under Diagnostic Code 8100, the evidence must show characteristic prostrating attacks averaging one in two months over the last several months.  Thus, the weight of the evidence indicates that the Veteran does not meet the criteria for a 10 percent rating during this time period.

The Board also finds that a rating in excess of 30 percent is not warranted as of December 2, 2015.  The December 2015 VA examiner indicated that the Veteran had prostrating attacks of headache pain once every month on average, but that the attacks were not productive of severe economic inadaptability.  Such evidence indicates that the Veteran's headaches more nearly approximate the criteria for a 30 percent rating rather than a 50 percent rating from December 2, 2015, to the present.  

For these reasons, the Board finds that a rating compensable rating for the Veteran's muscle tension headaches is not warranted prior to December 2, 2015, and that a rating in excess of 30 percent is not warranted as of December 2, 2015.  


V.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Regarding the Veteran's cervical spine, left elbow, left middle finger, and left ring finger disabilities, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, which primarily consists of limitation of motion, pain, and functional impairment.  As discussed above, there are higher ratings available under the diagnostic criteria, but the Veteran's disabilities are not productive of such manifestations.

Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Regarding headaches, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaint of pain is contemplated in the rating criteria.  Indeed, the frequency, duration, and severity of headaches (whether prostrating), as well as their impact on economic inadaptability, are contemplated in the rating criteria.

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for extraschedular evaluations for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial rating in excess 20 percent for a cervical spine disability is denied.

Entitlement to an initial rating in excess of 10 percent for a left elbow disability is denied.

Entitlement to an initial compensable rating for a left middle finger disability is denied.

Entitlement to an initial compensable rating for a left ring finger disability is denied.

Entitlement to a higher initial rating for muscle tension headaches, currently evaluated as noncompensable prior to December 2, 2015, and 30 percent disabling as of December 2, 2015, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


